Citation Nr: 1820195	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 16, 2011 for the grant of service connection for post-traumatic stress disorder (PTSD), to include whether there was clear and unmistakable error in an April 2008 rating decision.


REPRESENTATION

The Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army Reserve from June 2001 to June 2006, during which period he served in Iraq and for which he was awarded the Combat Infantryman's Badge, among his awards and decorations.  He had previously graduated from the U.S. Military Academy at West Point.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a March 2016 Travel Board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the effective date of December 16, 2011 for the granting of service connection for PTSD by the May 2013 rating decision is incorrect for the following reason.  An April 2008 rating decision, with notice in early May 2008, erroneously denied his claim for service connection for PTSD, as the rating decision, as well as the April 2008 VA examination on which it relied, did not consider treatment records at Ventura VA, which, he asserts, provide treatment notes and diagnoses pertaining to PTSD.  He asserts that, if reviewed and considered, the information in these records would have changed the outcome of the April 2008 decision and thereby applied an effective date prior to December 16, 2011.

At the hearing before the Board it was essentially argued that there had been clear and unmistakable error in that earlier rating decision, in that the records that were available to the VA may provide that the correct facts as they were known at the time, but were not put before the adjudicator.  This matter needs initial review by the AOJ prior to appellant decision on this matter.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or Veteran's representative for information pertaining to any current treatment for PTSD at any VA facility and by any private treatment provider. 

Further request from the Veteran and/or his representative information on where to obtain his treatment and therapy records for any acquired psychiatric disorder, to include PTSD and adjustment disorder, from 2005 through 2007.   

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records as indicated.  All attempts to obtain records should be documented in the claims file.

Also, specifically, obtain records of the Veteran's treatment and therapy for any acquired psychiatric disorder, to include PTSD and adjustment disorder, at Ventura VA (the Veterans Center), California.  Associate those records with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records as indicated.  All attempts to obtain records should be documented in the claims file.

2.  Offer the Veteran and his representative the opportunity to submit arguments asserting clear and unmistakable error in the RO's April 2008 rating decision.     

3.  After completing the above development and any other indicated development and if arguments of clear and unmistakable error are submitted, review and consider those arguments and readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




